892 F.2d 1047
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Alfred L. CAMERON, Defendant-Appellant.
No. 88-15406.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 22, 1989.Decided Dec. 14, 1989.

Before JAMES R. BROWNING, KOZINSKI and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Cameron appeals the district court's order dismissing his petition brought pursuant to 28 U.S.C. § 2255.   Cameron's petition raises three issues:  vindictive prosecution, double jeopardy, and ineffective assistance of counsel.   First, to invoke a presumption of vindictiveness, the defendant must establish an appearance of vindictiveness.   United States v. Robison, 644 F.2d 1270, 1271 (9th Cir.1981).   Cameron has failed to adduce any facts that meet this threshold burden.   Second, Cameron claims double jeopardy.   We have already considered and decided this issue in our Memorandum Decision of February 3, 1978.   Finally, Cameron claims ineffective assistance of counsel.   Cameron has raised this claim in prior § 2255 petitions.   Nothing in this petition could not have been raised in earlier petitions.   Thus, given the interests in finality to the process,  Engle v. Isaac, 456 U.S. 107, 126, 102 S.Ct. 1558, 71 L.Ed.2d 783 (1982), and pursuant to Rule 9(b) of the Rules governing § 2255 proceedings, this claim was properly dismissed.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3